Citation Nr: 0736686	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  07-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired mental 
disorder, to include as secondary to service-connected 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Whether there was clear and unmistakable error in an 
August 18, 1961 rating decision which reduced a disability 
evaluation for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1945 to 
June 1946 and from August 1950 to May 1951.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In November 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for an 
acquired mental disorder and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The reduction in the disability evaluation for hearing loss 
in an unappealed August 1961 rating decision was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The August 1961 rating decision that reduced the disability 
evaluation for service-connected hearing loss did not contain 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim that CUE exists in a 
prior RO rating decision, VA's duties to notify and to assist 
are not applicable because such claims are not conventional 
appeals, but requests for revisions of previous decisions.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The veteran claims that the August 1961 rating decision 
contained CUE because the RO incorrectly applied the 
regulatory provisions existing at that time.  By a June 1956 
rating decision, the RO granted service connection for 
residuals of otitis media with deafness perception type, and 
assigned a 10 percent evaluation, effective March 8, 1956, 
based on a May 1956 VA ear, nose, and throat examination.  An 
April 1961 VA ear, nose, and throat examination and a June 
1961 VA audiological examination were conducted.  By an 
August 18, 1961 rating decision, the RO assigned a 
noncompensable evaluation to service-connected defective 
hearing, previously diagnosed as deafness, perception type, 
effective October 18, 1961.  Residuals of otitis media were 
separated from the defective hearing and were also assigned a 
noncompensable evaluation, effective March 8, 1956.  This 
decision was not appealed, and thus the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2007).  
The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator, 
that is, more than a simple disagreement as to how the facts 
were weighed and evaluated; or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

The veteran first asserts that the RO erroneously ordered a 
re-examination because there was no evidence that his 
disability would improve in the future.  At the time of the 
August 1961 rating decision, VA regulations provided that re-
examinations will be requested where the evidence indicated 
there had been a material increase in disability since the 
last examination or where the disability was likely to 
improve materially in the future.  26 C.F.R. § 3.327(a) 
(1961).  The regulations noted that re-examinations will not 
be ordered where, among other things, the disability was 
established as static or where the disability was permanent 
in character and of such nature that there was no likelihood 
of improvement.  26 C.F.R. § 3.327 (b)(2).  

Here, the evidence of record at the time of the rating 
decision included November and December 1950 service medical 
records, in which the veteran reported with a history of a 
draining right ear and bilateral hearing loss.  The diagnosis 
was old conductive deafness from middle ear disease and that 
most of the left ear deafness would disappear but that right 
ear deafness, would persist.  Another December 1950 service 
record found hearing loss more marked on the left than the 
right.  There was a large attic perforation of the right 
eardrum.  A December 1950 clinical summary noted that right 
ear hearing loss would worsen upon additional noise exposure 
and that treatment would not be expected to produce further 
improvement in the right ear.  Accordingly, in May 1951, a 
Physician Evaluation Board found the veteran unfit for 
service due to partial deafness of the right ear.  A May 1956 
VA ear, nose and throat examination diagnosed residuals of 
otitis media, right, quiescent and deafness, conduction type, 
due to otitis media.  In summary, there was evidence of 
record that the hearing loss might not improve, but the 
record did not definitively demonstrate that the level of the 
veteran's hearing loss was static or had no likelihood of 
improvement.  Accordingly, the veteran's argument is merely a 
disagreement regarding how the RO assessed the factual 
evidence to determine that the right ear hearing loss was 
likely to improve, and as such, does not rise to the level of 
CUE.  See Damrel, 6 Vet. App. at 245.

Next, the veteran asserts that the RO erroneously reduced the 
veteran's evaluation based on 1 examination.  At the time of 
the August 1961 rating decision, where a disability 
evaluation had continued for 5 years or more, the rating was 
considered stabilized, and accordingly, the RO was to handle 
those cases so as to produce the greatest degree of stability 
of disability evaluations consistent with VA laws and 
regulations.  26 C.F.R. § 3.344(a), (c) (1961).  In pertinent 
part, the regulations provided that it was essential that the 
entire record of examination and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination was full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations which were less 
thorough than those on which payments were originally based 
would not be used as a basis for reduction.  Moreover, where 
material improvement in the physical or mental condition was 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
26 C.F.R. § 3.344(a).  

Here, at the time of the August 1961 rating decision, the 
veteran's 10 percent disability evaluation for hearing loss 
had been in effect since March 1956, over 5 years.  
Accordingly, the RO was required to comply with the above-
noted regulations.  The evidence of record indicates that the 
RO assessed the entirety of the claims file by referencing 
the discussion of the facts contained in the original rating 
decision and accounted for the ordinary conditions of life by 
discussing the speech discrimination testing results.  In 
addition, the claims file demonstrates that the 1961 VA 
examinations were as thorough and complete as the original 
May 1956 VA examination.  Accordingly, the August 1961 rating 
decision does not contain CUE, because any error is not 
undebatable and the veteran is merely disagreeing with the 
RO's evaluation of the facts.  See Damrel, 6 Vet. App. at 
245.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The August 18, 1961 rating decision, which reduced the 
disability evaluation for hearing loss, did not contain CUE; 
the appeal is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

With respect to the veteran's claim for entitlement to 
service connection for an acquired mental disorder, to 
include as secondary to service-connected bilateral hearing 
loss, VA has not yet met its duty to assist.  The duty to 
assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The evidence of record indicates currently diagnosed 
major depressive disorder, that the veteran reported that his 
depression began when his hearing began worsening, and that 
VA examiners had noted that hearing impairment is at least 
part of the veteran's depression.  Although an August 2006 VA 
examination was conducted, it is inadequate.  The examiner 
stated that as a non-physician, a medical opinion could not 
be provided regarding whether depression was linked to the 
veteran's hearing loss, but noted that it was commonly 
acknowledged that severe hearing loss could affect self-
esteem and mood and that tinnitus could promote mood 
disordering.  In an addendum, however, the examiner stated 
that upon review of the September 2006 VA audiology 
examination, the lack of severe speech recognition indicated 
that it was less likely than not that hearing loss led to 
major depression.  In addition to the confusing nature of the 
opinion, the examiner ignored the audiological examination's 
finding of severe hearing loss, did not provide an opinion 
regarding whether depression was aggravated by the veteran's 
hearing loss, and did not address tinnitus with respect to 
depression.  Accordingly, a new examination is required.  

With respect to the veteran's claim for entitlement to TDIU, 
VA has not yet met its duty to assist.  In adjudicating a 
TDIU claim, VA may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  Although a September 2006 VA examination was 
provided, it found that external otitis media would not 
impair employment and deferred an opinion regarding the 
impact of hearing loss and tinnitus on employment to the VA 
audiological examiner.  Although the September 2006 VA 
audiological examiner determined that the veteran's hearing 
loss would not impair employment, the examiner did not review 
the claims file, did not obtain the veteran's medical or 
employment history, and did not consider the impact of 
service-connected tinnitus on the veteran's employability.  
Accordingly, a new examination is required.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran a VA 
psychiatric examination to ascertain the 
etiology of the veteran's mental disorder.  
The claims folder must be provided to and 
reviewed by a psychiatrist.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The psychiatrist must 
provide an opinion regarding the etiology 
and onset of any mental disorder, 
specifically, opinions regarding whether 
any mental disorder is 1)related to the 
veteran's active military service, 2) 
caused by the veteran's hearing loss and 
tinnitus, and/or 3) aggravated by the 
veteran's hearing loss and tinnitus.  The 
psychiatrist must set forth the complete 
rationale underlying any conclusions drawn 
regarding the opinion expressed.  If the 
psychiatrist cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  After the VA psychiatric examination 
is of file, the RO must afford the veteran 
a VA examination to determine the impact 
that all of his service-connected 
disabilities have on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service- 
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for each opinion must be given.  The 
report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


